d

    AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                             UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
                     UNITED STATES OF AMERICA                           JUDGMENT IN A CRIMINAL CASE
                                        V.                              (For Offenses Committed On or After November I, 1987)

                      HECTOR PEDRAZA-REZA                                  Case Number:          20CR758-BLM

                                                                        Maria Fernanda Ezguerro, CJA
                                                                        Defendant's Attorney
    REGISTRATION NO,                    65579308
    • -                                                                                                            FILED
    The Defendant:
                                                                                                                    MAR O3 2020
    ISi pleaded guilty to count(s)
                                                                                                              CLEHK US DISTRICT COURT
    D     was found guilty on count(s)         One of Misdemeanor Information                              SOUTHEflN DISTHICT OF CALIFORNIA
          after a plea of not guilty.                                                                                                   TY
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Connt
    Title & Section                      Nature of Offense                                                              Number(s)
    8 U.S.C. 1325                        Improper Attempted Entry by an Alien (Misdemeanor)                                1




          The defendant is sentenced as provided in pages 2 through               2            of this judgment.

    D     The defendant has been found not guilty on count(s)

    D     Count(s)                                                are   dismissed on the motion of the United States.
                      ---------------
          Assessment :
    ISi   Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
          waived and remitted as uncollectible.

    ISi No fine                     D Forfeiture pursuant to order filed                                           , included herein.
           IT lS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                                                                        20CR758-BLM
,{

     AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

     DEFENDANT:                HECTOR PEDRAZA-REZA                                                      Judgment - Page 2 of2
     CASE NUMBER:              20CR758-BLM

                                                      IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
      SIX (6) MONTHS.




      D     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
      D     The court makes the following recommendations to the Bureau of Prisons:




      D     The defendant is remanded to the custody of the United States Marshal.

     D      The defendant shall surrender to the United States Marshal for this district:
            •    at _ _ _ _ _ _ _ _ P.M.                           on
          ·•     as notified by the United States Marshal.
                                                                        -------------------
           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
            D    on or before
            D    as notified by the United States Marshal.
            D    as notified by the Probation or Pretrial Services Office,

                                                           RETURN

     I have executed this judgment as foll~ws:

           Defendant delivered on                                            to

     at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                     UNITED STATES MARSHAL



                                         By                    DEPUTY UNITED STATES MARSHAL




                                                                                                            20CR758-BLM
